 

Exhibit 10.10

 

EXECUTION COPY

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this "Amendment") dated as of August
5, 2014, but effective as of January 31, 2014, by and among TRADE STREET
OPERATING PARTNERSHIP, LP, a limited partnership formed under the laws of the
State of Delaware (the "Borrower"), TRADE STREET RESIDENTIAL, INC., a
corporation formed under the laws of the State of Maryland (the "Parent"), each
of the Lenders party hereto, REGIONS BANK, as Administrative Agent (the
"Administrative Agent") and the other Guarantors party hereto.

 

WHEREAS, the Borrower, the Parent, the Lenders, the Administrative Agent and
certain other parties have entered into that certain Credit Agreement dated as
of January 31, 2014 (as amended and in effect immediately prior to the date
hereof, the "Credit Agreement"); and

 

WHEREAS, the parties hereto desire to amend certain provisions of the Credit
Agreement on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1. Specific Amendment to Credit Agreement. The Credit Agreement is
amended by restating Section 10.1. (e)(i) in its entirety as follows:

 

(i) the Borrower may pay cash dividends to the Parent and other holders of
partnership interests in the Borrower, and the Parent may so distribute, cash
dividends to its shareholders; provided, however, the aggregate amount of such
cash dividends with respect to any fiscal year ending after December 31, 2014
shall not exceed the greater of (x) the amount required to be distributed for
the Parent to remain in compliance with Section 8.11. or (y) 95.0% of Funds From
Operations of the Parent and its Subsidiaries for such period;

 

Section 2. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following in form and
substance satisfactory to the Administrative Agent:

 

(a) A counterpart of this Amendment duly executed by the Borrower, the Parent,
the other Guarantors and the Lenders; and

 

(b) Such other documents, instruments and agreements as the Administrative Agent
may reasonably request.

 

Section 3. Representations. Each of the Parent and the Borrower represents and
warrants to the Administrative Agent, the Issuing Bank and each Lender as
follows:

 

(a) Authorization. Each of the Parent and the Borrower has the right and power,
and has taken all necessary action to authorize the execution and delivery of
this Amendment and to perform its obligations hereunder and under the Credit
Agreement, as amended by this Amendment, in accordance with their respective
terms. This Amendment has been duly executed and delivered by the duly
authorized officers of the Parent and the Borrower and each of this Amendment
and the Credit Agreement, as amended by this Amendment, is a legal, valid and
binding obligation of the Parent and the Borrower enforceable against the Parent
and the Borrower in accordance with its respective terms except as the same may
be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

 



 

 

 

(b) Compliance with Laws, etc. The execution and delivery by the Parent and the
Borrower of this Amendment and the performance by each of the Parent and the
Borrower of this Amendment and the Credit Agreement, as amended by this
Amendment, in accordance with their respective terms, do not and will not, by
the passage of time, the giving of notice or otherwise: (i) require any
Government Approvals or violate any Applicable Laws relating to the Parent or
the Borrower; (ii) conflict with, result in a breach of or constitute a default
under the organizational documents of the Parent or the Borrower or any
indenture, agreement or other instrument to which the Parent or the Borrower is
a party or by which it or any of its properties may be bound; or (iii) result in
or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Parent or the Borrower.

 

(c) No Default. No Default or Event of Default has occurred and is continuing as
of the date hereof nor will exist immediately after giving effect to this
Amendment.

 

Section 4. Reaffirmation of Representations. Each of the Parent and the Borrower
hereby repeats and reaffirms all representations and warranties made by such
Person to the Administrative Agent, the Issuing Bank and the Lenders in the
Credit Agreement and the other Loan Documents to which it is a party on and as
of the date hereof with the same force and effect as if such representations and
warranties were set forth in this Amendment in full.

 

Section 5. Reaffirmation by Borrower. The Borrower hereby confirms and ratifies
all of its obligations and the Liens granted by it under any Security Document
to which it is a party and all of its obligations under any Environmental
Indemnity Agreement to which it is a party.

 

Section 6. Reaffirmation by Guarantors. Each of the Parent and the other
Guarantors hereby reaffirms its continuing obligations to the Administrative
Agent, the Issuing Bank and the Lenders under the Guaranty and each of the
Security Documents to which it is a party and agrees that the transactions
contemplated by this Amendment shall not in any way affect the validity and
enforceability of the Guaranty or any Security Document or Environmental
Indemnity Agreement to which such Guarantor is party or reduce, impair or
discharge the obligations of such Guarantor thereunder. Each of the Guarantors
further agrees that references to the Credit Agreement contained in any Loan
Document shall be deemed to be references to the Credit Agreement, as amended by
this Amendment.

 

Section 7. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment. This Amendment shall constitute a Loan Document.

 

Section 8. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable out-of-pocket costs and expenses (including reasonable
attorneys' fees) actually incurred by the Administrative Agent in connection
with the preparation, negotiation and execution of this Amendment and the other
agreements and documents executed and delivered in connection herewith.

 

2

 

 

Section 9. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

Section 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 11. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect, and this Amendment shall not limit, impair or constitute a waiver of the
rights, powers or remedies available to the Administrative Agent, the Issuing
Banks or the Lenders under the Credit Agreement or any other Loan Document. The
amendment to the Credit Agreement provided for herein shall be deemed to be
effective as of January 31, 2014.

 

Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 13. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Credit Agreement.

 

[Signatures on Next Page]

 

 

3

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement to be executed as of the date first above written.

 



  TRADE STREET OPERATING PARTNERSHIP, LP

 



  BY:   TRADE STREET OP GP, LLC, General Partner

 

  BY:   TRADE STREET RESIDENTIAL, INC., Sole Member



 



  By: /s/ Richard Ross   Name:   Richard Ross   Title: Chief Executive Officer



 





  TRADE STREET RESIDENTIAL, INC.       By: /s/ Richard Ross   Name:   Richard
Ross   Title:   Chief Executive Officer           BSF-ARBORS RIVER OAKS, LLC FOX
PARTNERS, LLC   MERCE PARTNERS, LLC       By: TS Manager, LLC, as manager



 



  By: /s/ Richard Ross   Name:   Richard Ross   Title: Vice President



 



[Signatures Continue on Next Page]

 



 

 

 



[Signature Page to Third Amendment Credit Agreement with Trade Street Operating
Partnership, LP]

 





  TS BIG CREEK, LLC, a Delaware limited liability company               By:  
Trade Street Operating Partnership, LP, a Delaware limited partnership, its sole
member                 By:   Trade Street OP GP, LLC, a Delaware limited
liability company, its general partner                 By:   Trade Street
Residential, Inc., a Maryland corporation, its sole member                    
By: /s/ Richard Ross         Name:   Richard Ross         Title:   Chief
Executive Officer



 



[Signatures Continue on Next Page]

 

 



 

 

 

[Signature Page to Third Amendment Credit Agreement with Trade Street Operating
Partnership, LP]

 



  REGIONS BANK, as Administrative Agent, as Swingline Lender, as Issuing Bank
and as a Lender       By: /s/ Kerri L. Raines   Name:   Kerri L. Raines   Title:
Vice President

 

 



[Signatures Continue on Next Page]

 

 

 

 

[Signature Page to Third Amendment Credit Agreement with Trade Street Operating
Partnership, LP]

 



  U.S. BANK NATIONAL ASSOCIATION               By: /s/ J. Lee Hord   Name:   J.
Lee Hord   Title: Vice President



 



 

